       Case 1:20-cv-09137-JSR Document 33 Filed 01/07/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
STAFFORD BROUMAND, M.D.,            :
                                    :                       20-cv-9137 (JSR)
                                    :
        Petitioner,                 :
                                    :                          ORDER
                -v-                 :
                                    :
JEREMY JOSEPH, PATRICIA HAWKINS,    :
SEAN GABRIEL, LEIGH SLAUGHTER, and :
JENNIFER A. GREENHALL,              :
                                    :
        Respondents.                :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

      Petitioner      Stafford    Broumand      is    a    party   to   an    ongoing

arbitration in New York. The arbitrator in that dispute issued

subpoenas directing respondents Jeremy Joseph and Sean Gabriel,

residents of California and Virginia, respectively, to appear at

an evidentiary hearing in Manhattan to                    provide testimony and

documents.   When       respondents     chose    to       ignore   those     arbitral

subpoenas, petitioner filed the instant petition pursuant to 9

U.S.C. § 7 to compel their compliance. The arbitration hearing is

set to begin on February 1, 2021. Respondents now move to dismiss

the   petition   on     the   grounds    that    this      Court   lacks     personal

jurisdiction     over    them    and    that    the   arbitral      subpoenas     are

otherwise invalid.

      Although the Court had originally thought it could resolve
      Case 1:20-cv-09137-JSR Document 33 Filed 01/07/21 Page 2 of 3



this matter by January 8, 2021, upon review of the briefs the Court

finds that further questions not briefed by the parties need to be

addressed. These questions are:

       1. Whether, as the Eleventh Circuit recently held, Section

          7 of the Federal Arbitration Act (“FAA”), in light of

          the   2013   amendments    to    the   Federal    Rules   of   Civil

          Procedure, now permits nationwide service of process.

          See Managed Care Advisory Grp., LLC v. CIGNA Healthcare,

          Inc., 939 F.3d 1145 (11th Cir. 2019) (per curiam).

       2. If so, whether, in a proceeding to enforce an arbitral

          subpoena pursuant to Section 7 of the FAA, the relevant

          contacts     for   determining    personal       jurisdiction    are

          contacts with anywhere in the United States, even where,

          as here, the case arises not under federal question but

          diversity jurisdiction. Cf. Gucci Am. v. Li, 768 F.3d

          122, 142 n.21 (2d Cir. 2014).

       3. Whether the geographical limits found in Federal Rule of

          Civil Procedure 45(c) apply not only to subpoenas in

          civil litigation but also to arbitral subpoenas issued

          under Section 7 of the FAA; and, if so, whether, in light

          of the Second Circuit’s recent decision in Wash. Nat’l

          Ins. Co. v. OBEX Grp. LLC, 958 F.3d 126 (2d Cir. 2020),

          a district court has an obligation or the power under


                                    -2-
      Case 1:20-cv-09137-JSR Document 33 Filed 01/07/21 Page 3 of 3



           Rule 45(d)(3)(A)(ii) to quash or modify an arbitral

           subpoena that requires a person to comply beyond the

           geographical limits specified in Rule 45(c).

         4. If so, whether an arbitral subpoena issued under Section

           7 of the FAA that compels a non-party to appear not in-

           person but by videoconference at an evidentiary hearing

           to provide testimony and produce documents complies with

           the Second Circuit’s rule that an arbitral subpoena may

           compel the production of documents from a non-party “so

           long as that person is called as a witness at a hearing.”

           Life Receivables Tr. v. Syndicate 102 at Lloyd's of

           London, 549 F.3d 210, 218 (2d Cir. 2008).

     Since, with the exception of        the fourth question, which

petitioner briefly addressed, these questions have not been the

subject of any briefing, the Court orders supplemental briefing on

the following schedule:      opening briefs due January 15, 2021,

response briefs due January 22, 2021. In addition, the Court will

hear telephonic oral argument on the motions on January 27, 2021,

at 4:00 p.m.

     SO ORDERED.

Dated:     New York, NY
           January 7, 2021




                                  -3-
